Citation Nr: 0936055	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right foot 
disability, to include hammertoes, peripheral vascular 
disease, hyperkeratosis, a plantar wart and dermatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from 
March 1967 to March 1969, to include combat duty in Vietnam 
as an infantryman.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  As the procedural history here is 
somewhat complicated, it is summarized below.

In January 2000, the Veteran filed a claim for service 
connection for a bilateral foot condition.  In an August 2001 
decision, the RO: (1) denied service connection for a right 
foot plantar wart on the grounds that no chronic or permanent 
disability was shown, and (2) denied service connection for a 
left foot condition on the grounds that there was no record 
of treatment during service.  The Veteran did not file a 
timely notice of disagreement, and the decision became final 
within a year of notification.  38 C.F.R. § 3.104 (2008).  In 
a VA document reflecting a September 2004 telephone 
conversation, it was recorded that the Veteran had indicated 
to the RO that he was filing another claim for service 
connection for a bilateral foot condition.  In an April 2005 
decision, the RO treated the Veteran's application as a 
request to reopen his claim for service connection for a 
bilateral foot condition.  The RO reopened the left foot 
claim, but denied this claim on the merits.  The RO declined 
to reopen the right foot claim.  The RO issued a notice of 
the decision in May 2005, and the Veteran timely filed a 
Notice of Disagreement (NOD) in November 2005.  The RO 
provided a Statement of the Case (SOC) in December 2005 and, 
thereafter, in January 2006, the Veteran timely filed a 
substantive appeal.  In September 2007, the RO provided a 
Supplemental Statement of the Case (SSOC).

In an April 2008 decision, the Board denied service 
connection for a left foot disability on the merits and 
remanded the claim for service connection of the right foot 
to the RO for further development.  As was noted in the 
introduction to that decision, where a prior claim for 
service connection has been denied, and a current claim 
contains a different diagnosis (even one producing the same 
symptoms in the same anatomic system), a new decision on the 
merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).  In this case, there was medical evidence 
of a diagnosis of hyperkeratosis and hammertoes, which was 
not of record at the time of the April 2005 RO decision noted 
above.  Therefore, the Board construed the Veteran's 
September 2004 application as a new claim for service 
connection for a bilateral foot condition, and determined 
that the law and regulations pertaining to finality of prior 
RO decisions are not applicable to this appeal.  The Board 
then proceeded to deny the claim for service connection for a 
left foot disability on the merits.  In the April 2008 
remand, the Board requested that the RO adjudicate the new 
claim for service connection for a right foot disability on 
the merits.  Such was accomplished and the case was returned 
to the Board.

In March 2009, the Board remanded the Veteran's claim for a 
right foot disability again, requesting the Appeals 
Management Center (AMC) to: ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) were fully satisfied; and to provide 
the Veteran with a VA foot examination to determine the 
approximate onset date and etiology of any right foot 
disability that may be present.  Having completed the 
required directives, in July 2009, the RO issued an SSOC and, 
subsequently, returned the case to the Board.  As such, the 
Board finds that the provisions of the Board's March 2009 
remand have been complied with sufficiently and will now 
proceed with its review of the appeal.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).

The Board notes that, in a September 2007 decision, the RO 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned a 30 percent rating effective August 27, 
2004.  In a January 2008 correspondence, the Veteran claimed 
that his PTSD had worsened and requested an increased rating.  
In the April 2008 remand, regarding the claim for service 
connection for a right foot disorder that is the subject of 
this decision, the Board noted in the Introduction that it 
was apparent that the RO accepted this statement as a timely 
NOD.  The record does not indicate that the RO has taken any 
further action regarding this matter.  As such, the Veteran's 
claim of entitlement to a higher initial rating for service-
connected PTSD is referred to the RO for further development.  

The Veteran did not request a hearing before the Board.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
the VA would obtain; there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to the VA.

2.  The Veteran was treated for a plantar wart on the right 
foot and sore feet while on active duty; however, the 
separation examination was normal and there is no post-
service medical evidence of a right foot disability until 
more than 28 years after service; the only competent opinion 
of record addressing the question of whether there is a nexus 
between a current right foot disability and any incident of 
or finding recorded during service weighs against the 
contended causal relationship.  


CONCLUSION OF LAW

The Veteran's current right foot disorders, consisting of 
hammertoes and calluses on the soles, were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that, in an April 2008 notice letter, the AMC 
informed the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; the 
information and evidence that the VA would seek to provide; 
the information and evidence the claimant was expected to 
provide; and the information required by Dingess.  However, 
this notice was not issued prior to the April 2005 rating 
decision from which this appeal arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the April 
2008 letter, the AMC re-adjudicated the appellant's claims, 
as demonstrated by the October 2008 Supplemental Statement of 
the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) (Mayfield II).  

In addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records.  
In April 2009, he was afforded a VA medical examination, 
which was thorough in a nature and included a medical opinion 
regarding whether there is a nexus between a current right 
foot disorder and service.  Under these circumstances, there 
is no duty to provide another medical examination or medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that, in a May 2009 statement, the Veteran 
indicated that, in 1971 and 1975, he received treatment for 
his feet at Confederate Memorial Hospital in Shreveport, 
Louisiana.  However, the Veteran also stated that, when he 
called to get the records of treatment, an unnamed person 
told him that the records probably were destroyed due to the 
long lapse of time.  He also was told that the hospital did 
not exist anymore.  Moreover, the Veteran stated that he also 
received treatment from a Dr. M. (Initials used to protect 
privacy), but that this doctor's office was no longer in 
existence.  Because the Veteran has indicated that the 
records from these locations are no longer in existence, the 
Board finds that a remand to procure these records in not 
required, as it would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

a.  Factual Background.  The Veteran essentially contends 
that his current right foot disorders are related to service.  
The relevant evidence consists of service treatment records, 
VA and private treatment records, and statements from the 
Veteran.  

A March 1967 Report of Medical Examination for Induction 
contains a normal clinical evaluation of all systems, to 
include the feet.  

A June 1967 treatment record indicates that the Veteran 
complained of sore feet.  He was prescribed ointment.

In a September 1967 service medical examination report, the 
examiner noted that the Veteran had a "[t]ender plantar wart 
mid plantar right foot."  

Service personnel records indicated that the Veteran was put 
on physical profile in September 1967 due to a probable 
peptic ulcer and spleen enlargement.  

A February 1969 Report of Medical Examination for Separation 
contained a normal clinical evaluation of all systems, to 
include the feet.  In the accompanying Report of Medical 
History, the Veteran indicated that he had no foot trouble.

In a September 1997 private treatment record, the Veteran 
reported having pain in both feet with a tingling, numb 
feeling at night.  Upon physical examination, the examiner 
noted that the right distal foot was cool and low pedal 
pulses.  

In an October 1997 private treatment record, an examiner 
stated that the Veteran had a combination of peripheral 
arterial occlusive disease and some arthropathy of the feet.  

In a November 2004 VA treatment record, the examiner noted 
that the Veteran had blistered skin on the bottom of his 
right foot at the first MP joint, as well as elongated 
thickened toenails.  A physical examination revealed a 
subtalar varus foot type, +2 midstance pronation.  The 
clinician noted symptomatic hammertoes two through five and a 
varus contracted fourth toe with absence of hair.  The joints 
of the feet were nonpainful upon range of motion and 
palpation, except for hallux limitus, nonrestrictive.  There 
was no evidence of joint swelling, redness, or increased 
temperature.  The clinician also noted evidence of skin 
dermatitis and discoloration of the skin consistent with 
peripheral vascular disease.  Superficial varicosities were 
also apparent.  The assessment, in pertinent part, was 
hyperkeratosis and symptomatic hammertoes.

In an April 2006 statement, the Veteran's wife stated that, 
throughout the night, the Veteran had to get up from bed due 
to the pain in his feet.  She indicated that, even when he 
was asleep, he would awaken her by kicking his feet.  He told 
her that his toes were aching and that the kicking helped.

A May 2006 letter from the Veteran's former supervisor stated 
that he "was absent from work frequently" and that "[u]pon 
inquiry, he would sometimes indicate that he had problems 
with his feet."

In a December 2007 VA treatment record, the Veteran reported 
having generalized foot pain.  He indicated that he had 
prescription shoes, but stated that he did not wear them 
because they hurt his feet.  The examiner noted that the 
Veteran had a history of hammertoes and his toenails were 
elongated/lytic.  He indicated that the toenails limited the 
Veteran's ambulation.  The examiner had an assistant cut the 
Veteran's toenails.  Pedal pulses were palpable, sensation 
was intact, and there was no evidence of edema.  

In an April 2009 VA medical examination, the Veteran 
reportedly stated that he served in Vietnam during the 
monsoon season.  He recalled developing blisters that 
required lancing.  Since service, he stated that he 
periodically had blisters and calluses on his feet.  He 
indicated that he sought treatment from private physicians 
for these disorders.  He reported that he had a blister on 
the sole of his foot debrided in 2004.   He indicated that he 
took care of his feet very carefully, trimming his calluses 
either by himself of with the help of his wife.  He reported 
experiencing pain when walking on the sole of his foot and 
that he wore special shoes provided by the VA.  Upon physical 
examination, the examiner noted that the Veteran walked with 
a normal gait.  The examiner noted: a 20 degree valgus 
deviation of the distal phalanx of the big right toe; no 
hallux valgus; 0.5 cm corns on the dorsum of the fourth and 
fifth, second and third toes; and hammertoes of the second, 
third, fourth, and fifth toes of the right foot.  The Veteran 
had no tenderness on palpation of the midfoot.  His Achilles 
tendon was aligned.  The examiner could not feel a dorsalis 
pedis or posterior tibial pulse, but the integrity of the 
foot was present.  He had good capillary refill.  The nails 
were normal.  The examiner found no calluses on the soles of 
the Veteran's feet at the time of the examination.  There was 
no evidence of any dermatitis, fungal infection, or pes 
planus.  The impression was hammertoes of the second, third, 
fourth, and fifth toes of the right foot; and currently 
trimmed calluses of the soles of the right foot.  The 
examiner indicated that he could not make a diagnosis of any 
vascular or dermatitis condition at that time.  After the 
physical examination and a review of the service treatment 
records, the examiner stated that there was no evidence that 
the Veteran had any of his current foot conditions while he 
was in service.  As such, he could not relate any foot 
condition to the Veteran's service.  Therefore, it was less 
likely than not that the Veteran's current foot condition was 
related to service.  

In a May 2009, the a Veteran stated that he was put on a 
physical profile in 1967, presumably due to his foot 
disorder.  

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the Veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the Veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.
 
c.  Analysis.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a right foot disorder.  

The Board notes that the service treatment records include a 
record of treatment for sore feet in June 1967.  In addition, 
in a September 1967 service medical examination, the examiner 
noted that the Veteran had a tender plantar wart on the right 
foot.  However, such disorders apparently resolved prior to 
the Veteran's discharge from service as his separation 
examination was normal.  Although the Veteran has stated that 
he had his feet "lanced" in 1971 and 1975, the current 
record of evidence does not contain any post-service record 
of treatment for a right foot disorder until September 1997, 
over twenty-eight years after the Veteran's discharge from 
service and approximately 30 years after his in-service right 
foot complaints. The Board notes that the passage of time 
between the Veteran's discharge and an initial diagnosis for 
the claimed disorder weighs against the Veteran's claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The only medical evidence of record containing a competent 
opinion regarding whether the Veteran's currently diagnosed 
right foot disorders, to include hammertoes and calluses, and 
to potentially include vascular disease and dermatitis, were 
causally linked to any incident of or finding recorded during 
service is contained in the April 2009 VA medical examination 
report.  In his report, the examiner did not explicitly note 
reviewing the case file.  However, in authoring his opinion, 
he referred to the Veteran's service treatment records, 
including his entrance examination and the September 1967 
service medical examination.  As such, the Board finds that 
the examiner apparently had access to the Veteran's medical 
records and referred to them in making his decision.  After 
an interview of the Veteran and a physical examination, the 
examiner concluded that it was not at least as likely as not 
that the Veteran's right foot disorders were related to 
service.  In his report, he noted that the current diagnosed 
disorders were not noted during serviced.  Noting the 
thoroughness of the April 2009 examination, the review of the 
claims file, and the rationale provided, the Board finds the 
April 2009 VA examiner's opinion to be of substantial 
probative value in the matter of whether the Veteran's right 
foot disorders are related to any incident of or finding 
recorded during service.  See Prejean v. West, 13 Vet. 444, 
448 (2000); Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008).  As there is no competent medical opinion of record 
to refute the VA examiner's conclusions, the Board must 
conclude that the preponderance of the evidence is against a 
nexus between the Veteran's service and any current right 
foot disorder. 

The Board also has considered the Veteran's assertions that 
he incurred his current right foot disorders during service.  
However, he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to the etiology of his right foot 
disabilities.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The Board has also considered the Veteran's lay statements 
relating to recurrent right foot disorders during service and 
thereafter.  For example, in his May 2009 statement, that he 
was put on physical profile during service, presumably due to 
his recurrent foot disorders.  However, the Board notes that 
service personnel records indicate that he was put on 
physical profile in September 1967 due to a probable peptic 
ulcer and spleen enlargement.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  
The Veteran also has indicated that he sought treatment for 
right foot disorders in 1971 and 1975, and from a physician 
in Dallas at some point after service.  However, the Veteran 
informed the VA that it would be impossible to procure such 
records.  More importantly, given the nature of the disorders 
at issue, such lay evidence of continuity of symptomatology 
(38 C.F.R. § 3.303) is not enough to support a grant of 
service connection for this disability where the only 
competent opinion addressing the contended causal 
relationship weighs against the claim and considering the gap 
of 30 years between the Veteran's in-service right foot 
complaints and the initial post-service diagnosis of right 
foot disability.  That three-decade period, which includes a 
normal separation examination, is without contemporaneously 
recorded medical or lay evidence of a right foot disorder.  

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for a right foot disorder.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to service connection for a right foot 
disability, to include hammertoes, peripheral vascular 
disease, hyperkeratosis, a plantar wart and dermatitis, is 
denied.





____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


